Hill, J.
Moneys received from tlie sale of bonds lawfully issued by a county for the erection of a court-house are “county funds” within the meaning of the Civil Code, ,§ 588. See Aaron v. German, 114 Ga. 587 (40 S. E. 713).
(а) It follows that, for receiving and paying out funds thus acquired by the county, the county treasurer is entitled, within the limit therein specified, to the commissions allowed him by that section.
(б) He is also, for making a disbursement of county funds in paying accrued interest on the bonds, entitled to commissions under the same section.

Judgment affirmed.


All the Justices concur.